DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 3/8/2021, with respect to the rejection(s) of claim(s) 1-4 and 6-25 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lauffer (EP 0 067 116 A1), Halbach et al. (DE 102013213318 A1), and Sayers et al. (US 3,727,612).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Although Applicant’s specification provides a clear statement of the open area of the reinforcing structure being 90% or greater, the specification does not describe the subject matter in such a way that one of ordinary skill could make or use the invention. Specifically, Examiner was unable to identify working examples in the prior art which teach an open area of 90% or greater, and the prior art teaches that increasing the open area can weaken the membrane. Applicant’s specification provides no guidance on how the extremely high open area (i.e. 90%+, 98%+) is achieved while maintaining sufficient structural integrity of the membrane. Although the predictability in the art may be relatively high, one of ordinary skill would need to test a vast number of materials, and geometries of the support structure in order to make and use the invention. Therefore the amount of experimentation required to make and use the invention is undue, and the claims as presented fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the term “a meandering structure in a plane perpendicular to a longitudinal axis of the housing”, however it is unclear from the claim and specification what structure is required by the term “meandering”. Therefore the metes and bounds of the claim are unclear and the claim is indefinite.
Claim 23 recites the term “unconsolidated form”, however it is unclear what is required by the term. Therefore the metes and bounds of the limitation cannot be determined and the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-8, 14-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer (EP 0 067 116 A1) (based on the machine translation obtained from Google Patents and provided to Applicant with a previous office action).
Regarding claims 1 and 23, Lauffer teaches membrane for an oxygenator for gas exchange in a blood-circulation system [0002], the membrane comprising 
a silicone layer and 
a reinforcing structure which reinforces the silicone layer [0016], 
wherein the silicone layer is homogeneous (i.e. non-porous and free from cavities as in Claim 23) [0020] and impermeable to liquid and permeable to gas (i.e. formed from a non-porous silicone), and wherein the reinforcing structure comprises reinforcing elements and intervening spaces, wherein the totality of the intervening spaces forms an area available for flow through the reinforcing structure,  
Laufer fails to specifically teach that a proportion through said area is at least 90% of the total area of the reinforcing structure. However, it would have been obvious to a person having ordinary skill in the art prior to the filing of the invention to optimize the membrane by increasing the proportion of the reinforcing structure which is open area in order to maximize the gas transfer across the membrane. One of ordinary skill would immediately understand that the gas transfer rate is proportional to the area through which mass transport takes place, and that by increasing the open area, the gas exchange performance would be increased. Furthermore, it has been held that "[W]here the general conditions of In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 2, Lauffer also teaches that the reinforcing structure is a network (i.e. support fabric) [0016].  
Regarding claim 3, Lauffer also teaches that the reinforcing structure is embedded in the silicone layer [0020].
Regarding claim 6, Lauffer also teaches that thickness (Dv) of the reinforcing structure is, at most1 0.4 mm [0036].
Regarding claim 7, Lauffer also teaches that a thickness (Ds) of the silicone layer is from 0.03 mm to 0.5 mm [0016].
Regarding claim 8, Lauffer also teaches that a thickness (DM) of the membrane is from 0.35 mm to 0.6 mm [0016].
Regarding claim 15, Lauffer also teaches that the reinforcing structure is embedded in one side of the silicone layer (i.e. at least one side) [0020].  
Regarding claims 16 and 17, Lauffer also teaches that the thickness of the reinforcing structure is, at most 0.35 mm, and at most 0.3mm [0035].  
Regarding claim 18, Lauffer also teaches that the thickness of the silicone layer is from 0.05 mm to 0.4 mm [0016].  
Regarding claim 19, Lauffer also teaches that the thickness of the silicone layer is from 0.1 mm to 0.3 mm [0016, 0035].  

Regarding claim 20, Lauffer also teaches that the thickness of the membrane is from 0.4 mm to 0.5 mm [0016, 0020].    

Regarding claim 24, Lauffer also teaches the reinforcing elements which are interpreted to be unconsolidated (i.e. the reinforcing elements are spaced apart form one another).
Regarding claim 25, Lauffer also teaches that the reinforcing elements are at least one of reinforcing filaments and reinforcing fibers (i.e. steel wire is interpreted to be a filament)

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauffer (EP 0 067 116 A1) (based on the machine translation obtained from Google Patents and provided to Applicant with the instant office action), in view of Halbach et al. (DE 102013213318 A1) (based on the machine translation obtained from Google Patents and provided to Applicant with a previous office action).
Regarding claim 4, Lauffer teaches the membrane as claimed in claim 1, but fails to teach that the reinforcing structure comprises polyether sulfone (PES). Halbach teaches a membrane for separation comprising a support layer formed from polyether sulfone. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to replace the support of Lauffer with the polyether sulfone support of Halbach with the reasonable expectation that the substituted support would provide the support to the thin silicone membrane layer as desired by both Lauffer and Halbach.
Regarding claim 14, Lauffer also teaches that a process for the production of a membrane as claimed in claim 1, comprising the following steps: 
providing a silicone layer and a reinforcing structure using a silicone dispersion to embed the reinforcing structure in the silicone layer to give a homogeneous silicone layer into which the reinforcing structure has been embedded [0020].  

Furthermore, crosslinking of silicone polymers is well known in the art in order to produce a layer having improved mechanical strength. Halbach specifically teaches the crosslinking of silicone separation membranes for this purpose [0172]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to crosslink the silicone dispersion of Lauffer in order to provide improved mechanical stability.



Claims 9-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayers et al. (US 3,727,612), in view of Lauffer (EP 0 067 116 A1) (based on the machine translation obtained from Google Patents and provided to Applicant with a previous office action).
Regarding claims 9-10, Sayers et al. teaches an oxygenator for gas exchange in a blood- circulation system comprising: 
a housing (38), 
a first internal chamber (39) for blood arranged in the housing; 
a second internal chamber (33) for gas arranged in the housing; and, 
a membrane (36) wherein the membrane separates the first internal chamber from the second internal chamber.
an exterior hollow cylinder (36) made of a first membrane and; 
an interior hollow cylinder (35) arranged in the exterior hollow cylinder and made of a second membrane, 

wherein the second internal chamber (30)is delimited by the interior hollow cylinder, and 
wherein a third internal chamber (39) is provided which is delimited by an internal side of the housing and by an external side of the exterior hollow cylinder.  
Sayers fails to teach the membrane comprising a silicone layer and a reinforcing structure which reinforces the silicone layer, wherein the silicone layer is homogeneous.
Lauffer teaches membrane for an oxygenator for gas exchange in a blood-circulation system [0002], the membrane comprising a silicone layer and a reinforcing structure which reinforces the silicone layer [0016], wherein the silicone layer is homogeneous (i.e. non-porous) [0020] and impermeable to liquid and permeable to gas (i.e. formed from a non-porous silicone).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing the invention to replace the membrane material of Sayers with the membrane material of Lauffer in order to improve gas exchange and prevent the leakage of blood as taught by Lauffer.
Sayers in view of Laufer fails to specifically teach that a proportion through said area is at least 90% of the total area of the reinforcing structure. However, it would have been obvious to a person having ordinary skill in the art prior to the filing of the invention to optimize the membrane by increasing the proportion of the reinforcing structure which is open area in order to maximize the gas transfer across the membrane. One of ordinary skill would immediately understand that the gas transfer rate is proportional to the area through which mass transport takes place, and that by increasing the open area, the gas exchange performance would be increased. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 9, 11-13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al. (US 3,892,533), in view of Lauffer (EP 0 067 116 A1) (based on the machine translation obtained from Google Patents and provided to Applicant with a previous office action).
Regarding claims 9, 11-13, and 22, Freedman teaches an oxygenator for gas exchange in a blood- circulation system comprising: 
a housing (not shown but indicated by (40) and (41)) (col. 2, ll. 55-58), 
a first internal chamber for blood arranged in the housing; 
a second internal chamber for gas arranged in the housing; and, 
a membrane (envelope (5)) wherein the membrane separates the first internal chamber from the second internal chamber.
a first membrane and a second membrane (respective sides of envelope (5)), which are respectively arranged spirally (See Fig. 1) with respect to a longitudinal axis of the housing, wherein the first internal chamber is delimited by the first membrane and by the second membrane (i.e. space within envelope (5)).  
the first membrane and the second membrane are retained on a core (18).  
wherein the first membrane and the second membrane are retained on a core (18) which is arranged concentrically with respect to a longitudinal axis of the housing (See Fig. 1),
wherein the membrane is arranged in a meandering structure in a plane perpendicular to a longitudinal axis of the housing (i.e. a spiral pattern), wherein the first internal chamber is delimited by two adjacent layers of the meandering structure of the membrane, and wherein the second internal chamber is arranged adjacent to the first internal chamber (See Fig. 1).    
Freedman fails to teach that the membrane comprises a silicone layer and a reinforcing structure which reinforces the silicone layer, wherein the silicone layer is homogeneous.

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to replace the membrane material of Freedman with the membrane material of Lauffer in order to improve gas exchange and prevent the leakage of blood as taught by Lauffer.
Freedman in view of Laufer fails to specifically teach that a proportion through said area is at least 90% of the total area of the reinforcing structure. However, it would have been obvious to a person having ordinary skill in the art prior to the filing of the invention to optimize the membrane by increasing the proportion of the reinforcing structure which is open area in order to maximize the gas transfer across the membrane. One of ordinary skill would immediately understand that the gas transfer rate is proportional to the area through which mass transport takes place, and that by increasing the open area, the gas exchange performance would be increased. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781